DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-17 are pending.

Specification
The disclosure is objected to because of the following informalities: 
Throughout the specification, “absorbent” and its forms appear to be used interchangeably with “adsorbent” and its forms. However, these terms are not synonymous. Applicant is respectfully advised correct these inconsistencies. In view of p. 12, para. “Common,” “adsorbent” appears to be the intended term.
p. 7: In the third-to-last line, “than through perforations 66” appears to be a typographical error for “then through perforations 66.”
p. 10: In line 3, “being substantially transversal” appears to be a misstatement of “being substantially transverse.” Applicant is respectfully advised that this and similar errors are found elsewhere in the specification, including p. 10, middle (“transversally” instead of “transversely”).
Appropriate correction is required.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claim 1: In lines 2 and 4, “absorption phase” appears to be a typographical error for “adsorption phase.” In line 9, “an air shutters” appears to be a misstatement of “air shutters” (e.g., p. 6, “With reference,” line 6). In line 12, in “substantially transversal to a direction, of said closed loop,” 
Claims 2-14 and 16-17: Applicant is respectfully advised to amend the preambles of the dependent claims to, for example, “The device of claim 1” rather than “A device” to clarify that the previously recited device is further limited by the dependent claim.
Claim 4: The claim recites, “A device as claimed in claim 1, wherein a plurality of such devices are assembled as a cluster.” Applicant is respectfully advised to amend this text to “The device as claimed in claim 1, wherein the device is one device among a plurality of such devices that are assembled as a cluster” or similar to clarify the relationship between the specific device of claim 1 and the cluster of devices recited in claim 4. In line 2, Applicant is respectfully advised to amend “said atmospheric airflow is provided” to “and wherein said atmospheric airflow is provided” so that the claim reads as a single sentence. See MPEP 608.01(m).
Claim 6: Applicant is respectfully advised that the comma in line 2 appears to be superfluous.
Claim 7: In lines 1-2, Applicant is respectfully advised to amend “wherein condensation of vapor . . . is performed” to “wherein a condensation of vapor . . . is performed” to supply the missing article. Likewise, Applicant is respectfully advised to amend “cooled by circulation” to “cooled by a circulation.”
Claim 8: Applicant is respectfully advised to amend “and plurality of heating tubes” to “and a plurality of heating tubes” to supply the missing article.
Claim 9: Applicant is respectfully advised to amend “to allow rapid heat transfer” to avoid narrative and unclear text, noting that the comparative basis of “rapid” is unstated. Suggested text is , wherein the fins are configured to promote 
Claim 10: Applicant is respectfully advised to amend “wherein plurality of said heating tubes” to “wherein the plurality of said heating tubes” to provide the missing article.
Claim 11: Applicant is respectfully advised to amend “thus heat energy radiated” to “such that heat energy radiated” to improve grammar.
Claim 12: In line 3, “said absorption phase” appears to be a typographical error for “said adsorption phase.” In line 3, Applicant is respectfully advised to amend “said device is configured” to “and wherein said device is configured” or “said device being configured” so that the claim reads as a single sentence. In line 5, the comma appears to be superfluous.
Claim 13: In line 2, Applicant is respectfully advised to amend “made of” to “and is made of” to improve grammar.
Claim 15: In line 2, “absorption phase” appears to be a typographical error for “adsorption phase.” In line 9, “a closed loop transversal second airflow” appears to be a misstatement of “a closed loop transverse second airflow.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2: The claim recites the limitation “said height to said thickness ratio” in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, this limitation will be interpreted as “a height to said thickness ratio.”
Claim 6: The claim recites, “A device as claimed in claim 5, configured to perform evaporation on a first device and condensation on a second device, during desorption phase of said first device.” It is unclear whether the device of claims 1 and 5 is to be regarded as the first device or the second device. It is noted that the text following “configured” does not appear to describe a configuration of the device of claim 5 since the first and second devices are recited using the article “a.” For the purposes of examination only, the claim will be interpreted as clarifying that the first device is the device of claim 5.
Claim 11 is rejected because of its dependence from claim 6.
Claim 11: The claim recites, “A device as claimed in claim 6, wherein vapor condensation during said desorption phase is made in said condensation tubes, said condensation tubes being in surface contact with said adsorbent substrate, thus heat energy radiated by said condensation tubes during said desorption phase is recovered into said adsorbent substrate for a subsequent desorption phase.” The phrase “a subsequent desorption phase” is regarded to be indefinite for the following reasons:
The claim depends from claim 1, which recites, “in an alternating sequence of an absorption [sic.] phase and a desorption phase” (lines 1-2). However, the claim suggests consecutive desorption phases (“said desorption phase is recovered. . . for a subsequent desorption phase”). It is unclear if the recovered heat energy is to be somehow stored during an intervening condensation phase, if “subsequent” refers to a later point in an 
The specification recites “recovering the dissipated heat” for a start of a desorption phase (p. 8, “As shown”), but this is in reference to first and second devices, the first being heated and the second in a condensation phase (p. 8, “With reference”). Therefore, the specification suggests an intervening condensation phase between adsorption and desorption phases, but the claim recites that condensation occurs during the desorption phase (lines 1-2). In addition, the phrase “said adsorbent substrate” requires that the “subsequent desorption phase” occur in the same device. Therefore, the specification does not clarify the meaning of “a subsequent desorption phase.”
The claim depends from claim 6, which recites, “configured to perform evaporation on a first device and condensation on a second device, during desorption phase of said first device.” The specification recites that evaporation is a part of the desorption phase (p. 8, line 7), thus clarifying that the first device is in a desorption phase. However, claim 5, from which claim 6 depends, also recites that condensation occurs during a desorption phase. Therefore, claims 6 and 11 recite two devices that are each in a desorption phase. It is unclear which device is to experience “a subsequent desorption phase” since both are in an ongoing desorption phase.
For the purposes of examination only, both devices will be regarded as carrying out a respective desorption phase, and “for a subsequent desorption phase” will be interpreted as “to promote continued desorption” within the desorption phase of the second device (see claim 6).
Claim 12: The claim recites, “A device as claimed in claim 7,” “a first device,” and “a second device.” It is unclear whether the device of claims 1 and 7 is to be regarded as the first device or the second device. See also, “said device” in line 3, which does not clearly reference a first or a second 
In addition, in lines 5-6, the claim recites, “to a point where minimal additional heat energy is needed to start the desorption phase of said second device.” These limitations are unclear since the specific metes and bounds of “a point” and “minimal” are unclear. See MPEP 2173.05(b). For the purposes of examination only, these limitations will be interpreted as “such that a requirement for additional heat energy for starting the desorption phase of said second device is reduced.” 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-17. The concept of a device for atmospheric water harvesting operative in an alternating sequence of an adsorption phase and a desorption phase, comprising:
a) an air permeable adsorbent substrate being subject to an atmospheric airflow during said absorption phase and being subject to a closed loop circulated airflow during said desorption phase;
b) a liquid heated heat radiation element embedded in said adsorbent substrate and a heated liquid heating media being circulated in said heat radiation element during said desorption phase; and
c) an air shutters capable of blocking an entrance and an exit of said atmospheric airflow, during operation in said desorption phase;
characterized by a direction of said atmospheric airflow through said adsorbent substrate being substantially transverse to a direction of said closed loop circulated airflow through said adsorbent substrate (claim 1) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a method for atmospheric water harvesting operative in an alternating sequence of an adsorption phase and a desorption phase, comprising the steps of: 

b) providing a first airflow entering through a largest face of said adsorbent substrate; 
c) blocking an entrance and exit of said first airflow; 
d) heating said adsorbent substrate by a liquid heating media circulated through said heat radiation element; and 
e) providing a closed loop transverse second airflow entering through a smallest face of said adsorbent substrate (claim 15) is considered to define patentable subject matter over the prior art.
Bar (US 2010/0170499 A1) discloses an apparatus for extracting water out of humid air (Abstract) comprising (Figs. 2 and 3) a desiccant cassette 4 ([0065]) (i.e., an adsorbent) and dampers 3, 7, and 13 for flowing air either into the apparatus during a first adsorption stage (Fig. 2; [0070]) or through the apparatus in a circulation pattern (i.e., a closed loop) during a second desorption stage (Fig. 3; [0072]). However, Bar does not teach or suggest shutters or dampers that provide a direction of airflow through an adsorbent that is transverse to a direction of a closed loop circulated airflow through an adsorbent, or a first airflow entering through a largest face of an adsorbent and a closed loop transverse second airflow entering through a smallest face of said adsorbent.
Vetrovec et al. (US 2005/0044862 A1) discloses a device for extracting water from ambient air (Abstract) comprising (Figs. 2 and 4) sorption material 24 ([0068]) and hinged doors 42 ([0073]) that open during an adsorption cycle ([0079]) and close during a desorption cycle ([0082]) to create a closed-loop convective airflow (claim 1) in the device. However, Vetrovec does not teach or suggest shutters or doors that provide a direction of airflow through an adsorbent that is transverse to a direction of a closed loop circulated airflow through an adsorbent, or a first airflow entering through a largest face of an adsorbent and a closed loop transverse second airflow entering through a smallest face of said adsorbent. 
.
Claims 2, 6, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.